Colt, J.
The plaintiff resorted to the usual and proper mode of proving that the defendants had assumed the business of common carriers of merchandise upon their cars, and produced evidence that two other persons had paid money at other times to the defendants’ conductors for the transportation of merchandise, with the knowledge of the superintendent of the road. For anything that appears to the contrary in the exceptions, it may have been proved that these two other persons had *303bo employed the defendants in repeated instances. The evidence was entirely proper to go to the jury, and, in the absence of anything to control or contradict it, would be sufficient to warrant them in finding that the defendants had assumed to be and were common carriers, when the plaintiff’s box was delivered to them for transportation.
The jury were in effect instructed that, if they found that the defendants were common carriers, and that the plaintiff’s box was delivered to them for transportation, and the price of transportation paid by her, they would be responsible for the delivery of the box at its place of destination. And these instructions were sufficiently correct and accurate.
If the defendants were proved to be common carriers the law supplies the proof of the contract, so far as regards the extent and degree of liability, and, the bailor having proved delivery to a carrier and loss, the burden is on the carrier to discharge himself from liability, within the exceptions which the law creates. No question seems to have been raised or instructions required in regard to the limit of the defendants’ liability in this case, if regarded as common carriers. Clark v. Barnwell, 12 How. 272. Alden v. Pearson, 3 Gray, 342.
The question whether the plaintiff was herself negligent, in placing her property on the front platform of the car, and the point that she did not in fact part with. the custody of the box, and so cannot charge the defendants with her loss, are not open to the defendants upon these exceptions, for it does not appear that any such question was raised or point made at the trial, Brigham v. Wentworth, 11 Cush. 123. Reed v. Call, 5 Cush. 14. Moore v. Fitchburg Railroad, 4 Gray, 465.
Exceptions overruled.